Citation Nr: 0106781	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

The instant appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, which granted a 
claim for an increased rating for PTSD, to 70 percent.  An 
increased rating above 70 percent was originally the issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).  That claim, however, as set forth in 
greater detail below, has been withdrawn.

In July 1999 a total rating based on individual 
unemployability was granted.  This grant was made effective 
the date the 70 percent rating was assigned for the PTSD.  It 
was also noted, at that time, that the total rating was not 
found to be permanent for the purposes of Dependents' 
Educational Assistance.  A copy of the rating was provided, 
with a notice letter concerning the award of the individual 
unemployability benefits.  The findings on permanency were 
not noted in the letter.

A Travel Board hearing was held before a Member of the Board 
sitting in Little Rock, Arkansas, in November 2000.  The 
undersigned Member was designated by the Chairman of the 
Board to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.  At this 
Travel Board hearing, the veteran made a claim for 
entitlement to permanence of his total disability rating 
pursuant to 38 C.F.R. § 3.340.  He and his representative 
specifically withdrew from consideration the certified issue 
of a rating in excess of 70 percent for PTSD.  

The question of permanence of the total rating has not been 
fully considered by the RO.  Steps necessary concerning any 
notice of disagreement, statement of the case, and 
substantive appeal, which would indicate the Board had 
jurisdiction of the claim have not been undertaken.  
Therefore, this matter is referred to the RO for appropriate 
action.  As indicated, consideration should be given to the 
testimony at the personal hearing.  Any development needed 
for adjudication of the issue should be undertaken.


FINDINGS OF FACT

1.  By rating of September 1998, a 70 percent rating was 
assigned for PTSD.  By July 1999 rating action a total rating 
based on individual unemployability was assigned, effective 
the date of the assignment of the 70 percent rating for PTSD.

2.  At the Travel Board hearing before the undersigned, the 
issue of a schedular rating in excess of 70 percent for PTSD 
was withdrawn.  This is written down in the transcript of 
that hearing which is on file.

3.  An appeal may be withdrawn at any time prior to a final 
Board decision being entered.


CONCLUSION OF LAW

As the appeal for an increased schedular rating in excess of 
70 percent has been withdrawn, the Board has no jurisdiction 
of the issue and the appeal as to that issue is dismissed.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this appeal flows from a 1998 rating action 
that assigned a 70 percent schedular rating for PTSD.  Under 
the guidance of AB, supra, as the maximum schedular rating 
was not assigned, there was a basis for a further 
consideration.

Subsequently, before this matter got to the Board, the RO 
assigned a total rating based on individual unemployability.  
The appellant was notified, and did not specifically respond.  
Thereafter, the requested Travel Board hearing was scheduled.

At that hearing, the issue of entitlement to a schedular 
rating higher than 70 percent was withdrawn.  The appellant 
and his attorney indicated satisfaction with the total rating 
based on individual unemployability that had been assigned.  
As noted above, testimony was taken on the issue of a 
determination of permanence of that total rating.  That 
matter has been, as noted above, referred to the RO for 
appropriate action.

A substantive appeal may be withdrawn at any time prior to a 
final Board decision being entered.  When that is done, the 
Board ceases to have jurisdiction over the matter.  
Accordingly the appeal is dismissed at that time.


ORDER

The appeal is dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

